Citation Nr: 1404196	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-33 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Richard W. Gabriel, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from April 1985 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  A current back disorder was neither manifest in service nor diagnosed within one year of service and is unrelated to service.

2.  Bilateral pes planus preexisted active service.

3.  Bilateral pes planus did not increase in severity during service. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service aggravation of bilateral pes planus have not been met. 38 U.S.C.A. §§ 1110 , 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in August 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination for his back and feet in July 2012.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering opinions.  The examiner provided a rationale for the opinions offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his attorney has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).

Back Condition

Here, the record reflects competent and credible evidence of a current disability - namely degenerative disc disease (DDD) lumbar spine and arthritis.  Next, there is evidence of an in-service injury.  Specifically, there is a January 1981 note of lower back pain in the Veteran's service treatment records.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current back disability is not related to his in-service injury. 

The Veteran was afforded a VA examination in July 2012 VA where the examiner opined that the Veteran's DDD lumbar spine was less likely as not a continuation of symptoms of low back strain in service.  She reasoned there was no documentation of problems with the lumbar spine for 20 years after his in-service injury.  Specifically, she stated, "there is no evidence of chronicity of the lumbar problem in service, due to lack of documentation of continuity of the symptoms."  

The Board notes that the Veteran's position is that his back disability is connected to service.  In particular, the Veteran stated that he has "continuously suffered pain since [his January 1981 service injury]."  See Veteran's VA Form 9, December 2012.  He explained that he did not seek treatment until 2001 because he was originally told he only had a muscle strain.  He stated that he sought treatment in 2001 after his condition became more serious.  

The lack of medical documentation of treatment does not rule out continuity, when the Veteran's lay statements are found to be credible.  However, in this case, the Board does not find the Veteran's arguments of continuity persuasive.  It is unclear why the belief that the back disability was a muscle strain would prevent him from obtaining treatment.  Regardless, what is clear is the reason he initially sought treatment in February 2001, some five and a half years after separating from service.  The private treatment record specifically states that the Veteran was "a very athletic and muscular 35-year-old man who does a lot of lifting at Flowers Bakery."  There was no specific injury, though the Veteran reported lifting weights in the Army and since, and having "for at least two years" some problems with radiating pain in his hips, which over the last several months had worsened.  This suggests that the Veteran continued to lift weights and carry on an active life style until roughly 1999, when he began having pain. 

The Board further notes that the Veteran's attorney has asked the Board to grant service connection on the basis that the Veteran's documented problems with his ankles, knees, flat feet, back and hips combined with his in-service occupational duties caused his current back disability.  See Notice of Disagreement, November 2010.  However, the Veteran's attorney has not asserted that he is qualified and/or competent to give a medical opinion regarding the etiology of the Veteran's back disability.  Such back conditions as degenerative disc disease are diagnosed not by symptoms alone but by specialized testing such as x-rays, MRI, CT scan, or other testing.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for degenerative disc disease, and knowledge of periods of incubation or disease processes.  The question of causation, in this case, involves a complex medical question that neither the Veteran nor his attorney is not competent to address.

The Veteran's attorney has requested that the Board consider two letters from the Veteran's private neurologist, Dr. S.S.  The Board has reviewed the letters and does not find them to offer probative evidence as to a nexus between the Veteran's current condition and service.  The letters simply document the Veteran's current condition and note that the condition may be due to an older fracture or congenital defect.  See Dr. S.S. Letters, February 2001.  They do not indicate that the Dr. S.S. has considered the Veteran's active service background or given an opinion that links the Veteran's back condition to his January 1981 injury.  Therefore, the Board finds that the letters have little probative value.  

The Board finds the July 2012 VA examiner's opinion more probative than the Veteran and his attorney's statements.  The examiner considered the Veteran's medical history - both service records and private medical records - and gave a well-reasoned opinion after conducting a thorough examination.  There is evidence that the Veteran was employed as a mover with a trucking company for a period of time following service until 2008.  See VA outpatient record, April 2009.  There is also evidence that he conducted heavy lifting while working at Flowers Bakery in Jamestown.  See Dr. S.S. Letter, February 2001.  Such intercurrent causes may not be ignored.  

In sum, while the record shows that the Veteran had a back complaint in service, and has had back complaints several years post service, the preponderance of the evidence is against a finding that the current low back diagnoses of degenerative disc disease and arthritis are related to the back complaint noted in service or to any injury therein.

The Board further finds that presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The first documented diagnosis of the back disorder did not occur until February 2001 - more than 6 years after his 1995 separation from service.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a back disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pes Planus

On a March 1985 induction examination, the examiner noted that the Veteran suffered from pes planus which was asymptomatic at the time.  Therefore, his claim of service connection for bilateral pes planus will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder.").  The burden lies with the claimant to establish, that the evidence is at least in equipoise as to whether his condition increased in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Wagner, supra .

Here, there is no evidence that the Veteran's pes planus condition increased in severity during active service.  Other than the initial March 1985 entry, there is no other documentation of the Veteran's pes planus.  Notably, an August 1990 medical examination and report of medical history does not mention the Veteran's pes planus.  Moreover, the Veteran has not alleged that his pes planus worsened during active service.  Rather, he contends that his pes planus has bothered him since his separation from service.  See VA outpatient note, May 2012.  Since the burden is on the Veteran to prove that his condition increased during service and he has not met this burden, his claim for service aggravation fails.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for service aggravation for pes planus must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back condition is denied.  

Entitlement to service aggravation for bilateral pes planus is denied. 




______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


